917 F.2d 62
135 L.R.R.M. (BNA) 2872, 286 U.S.App.D.C. 348
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David L. FITZ, Appellant,v.COMMUNICATIONS WORKERS OF AMERICA, et al.
No. 89-5364.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1990.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED.
Before MIKVA, HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).


2
Appellant challenges the District Court's Order dismissing his claims.  Appellant had contended below that AT & T, by discharging him, and the CWA, by requesting his discharge, violated his rights under the First Amendment and the NLRA.  In addition, appellant claimed that the General Counsel of the NLRB and her assistant violated his constitutional rights by not holding his charges in abeyance pending a Supreme Court decision as directed by an internal agency memorandum.  For the reasons discussed fully in Judge Lamberth's fine Memorandum Opinion, filed August 17, 1989, we find that these claims lack merit and were properly dismissed.


3
ORDERED and ADJUDGED that the Order dismissing appellant's claims is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.